Law Department The Lincoln National Life Insurance Company One Granite Place Concord, NH 03301 Ronald R. Bessette Senior Counsel Phone: 603-229-6140 Ronald.Bessette@LFG.com VIA EDGAR June 15, 2010 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Post-Effective Amendment No.41 to the Registration Statement on Form N-4 for Lincoln Life Variable Annuity Account N of The Lincoln National Life Insurance Company (File No. 333-40937) Commissioners: On behalf of The Lincoln National Life Insurance Company (the “Company”) and Lincoln Life Variable Annuity Account N (the “Account”), we are transmitting for filing under Rule 485(a) of the Securities Act of 1933 (the “1933 Act”) Post-Effective Amendment No. 41 to the Account’s Registration Statement on Form N-4 under the 1933 Act and Amendment No.236 to the Registration Statement under the Investment Company Act of 1940 (the “Amendment”). The Amendment is intended to be a “template” for other filings by the Company.Accordingly, the Company will submit a supplemental request, under separate cover, pursuant to Rule 485(b)(1)(vii) under the 1933 Act, that the Commission permit the filing under paragraph (b) of Rule 485 of one or more post-effective amendments incorporating changes to the prospectus for other variable annuity contracts issued through the Account and certain other separate accounts of the Company. This filing replaces Post-Effective Amendment No. 36 (filed on December 10, 2009; withdrawn on April 29, 2010). Anyquestions or comments regarding this filing should be directed to my attention at(603) 229-6140. Sincerely, Ronald R. Bessette Senior Counsel
